Citation Nr: 1441850	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-42 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for a right shoulder disability prior to June 3, 2014.

2. Entitlement to an initial rating, in excess of 10 percent, for right shoulder disability from June 3, 2014.

3. Entitlement to an initial rating, in excess of 10 percent, for a bilateral knee disability prior to June 3, 2014.

4. Entitlement to an initial rating, in excess of 10 percent, for a right knee disability after June 3, 2014.

5. Entitlement to an initial rating, in excess of 10 percent, for a left knee disability after June 3, 2014.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Veteran testified at a Board hearing in December 2012. This transcript has been associated with the claims file.

The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed. AB v. Brown, 6 Vet. App. 35, 38 (1993). The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal. Id.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's right shoulder disability is manifested by some limitation of motion, with abduction and forward flexion, at worst, limited to 90 degrees, recurrent dislocation, and guarding of movement prior to June 3, 2014.

2. The Veteran's right shoulder disability is manifested by some limitation of motion, with abduction and forward flexion, at worst, limited to 90 degrees, recurrent dislocation, and guarding of movement from June 3, 2014.

3. The Veteran's right knee disability was manifested by, at worst, 8 degrees of extension and 100 degrees of flexion; subluxation and locking were not demonstrated at any time during the appeal period.

4. The Veteran's left knee disability was manifested by, at worst, 8 degrees of extension and 100 degrees of flexion; subluxation and locking were not demonstrated at any time during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for a right shoulder disability have not been met prior to June 3, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2013).

2. The criteria for an initial rating, in excess of 10 percent, for a right shoulder disability have not been met from June 3, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202 (2013).

3. The criteria for an initial rating of 10 percent for the Veteran's right knee degenerative joint disease have been met prior to June 3, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2013).

4. The criteria for an initial rating of 10 percent for Veteran's left knee degenerative joint disease have been met prior to June 3, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2013).

5. The criteria for an initial rating, in excess of 10 percent, for Veteran's right knee degenerative joint disease have not been met from June 3, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2013).

6. The criteria for an initial rating, in excess of 10 percent, for Veteran's left knee degenerative joint disease have not been met from June 3, 2014. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2013).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2013). It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2013). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45. As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's disabilities, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

Additionally, the Board notes that in the case where there is evidence of arthritis, the joint at issue can also be rated under Diagnostic Code 5010. Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by x-ray findings and is to be rated as degenerative arthritis. Traumatic arthritis (Diagnostic Code 5010) is evaluated according to Diagnostic Code 5003, which pertains to degenerative arthritis. Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved. However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if there is degenerative arthritis established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). If there is no objective evidence of limitation of motion:  with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, a 20 percent rating is warranted; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is warranted.  

Right Shoulder Disability

Rating evaluations for the shoulder, arm, and hand, and related neurological disabilities are dependent on whether the arm involved is the major or minor. Only one hand shall be considered dominant. 38 C.F.R. § 4.69. In this case, the Board observes that the Veteran is claiming a right shoulder condition, which is his dominant side. Therefore, the rating evaluations for the major arm will be applied accordingly. Diagnostic Codes 5200 through 5203 are applicable for shoulder and arm disabilities.

The Veteran's shoulder disability is currently rated as noncompensable prior to June 3, 2014 and as 10 percent disabling from June 3, 2014, under Diagnostic Code 5010-5201. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

Diagnostic Code 5201 provides for a 40 percent evaluation for the major arm and a 30 percent evaluation for the minor arm when motion is limited to 25 degrees from the side. Limitation of motion when motion is only possible to midway between the side and shoulder level is evaluated at 30 percent for the major side and 20 percent for the minor arm. When motion is only possible to the shoulder level a 20 percent evaluation is required for both the major and minor side. 38 C.F.R. § 4.71a (2013).

The evidence of record does not reflect findings of ankylosis of the scapulohumeral articulation, impairment of the humerus, flail shoulder, false flail joint, fibrous union of the humerus, frequent or infrequent recurrent dislocation, malunion of the humerus with marked or moderate deformity, impairment of the clavicle or scapula, dislocation, nonunion with or without loose movement, or malunion. Therefore, Diagnostic Codes 5200, 5202, and 5203 are inapplicable and will not be discussed.

Normal range of shoulder motion is 180 degrees of flexion, 180 degrees of abduction, 90 degrees of internal rotation, and 90 degrees of external rotation. 38 C.F.R. § 4.71, Plate I.

Prior to June 3, 2014

The Veteran was afforded a VA general medical examination in July 2009. The examiner noted that during service the Veteran had x-rays that indicated some arthritis was present and that the Veteran's symptoms had not changed since that time. The Veteran reported pain at 6/10 when doing any activity that requiring extending of the arm. The shoulder was not noted to be swollen, hot, red, stiff, weak, unstable, or lacking endurance. There was no evidence of the shoulder giving-out or locking. There was no edema, tenderness, guarding, spasm, abnormal movement or pain on motion, even against resistance. The Veteran exhibited flexion to 180 degrees, abduction to 180 degrees, and internal and external rotation to 90 degrees. X-rays taken in association with the examination revealed questionable joint space narrowing and irregularity. The Veteran was diagnosed with right shoulder strain and degenerative arthritis. 


From June 3, 2014

The Veteran was afforded a VA examination in June 2014. The Veteran was diagnosed with degenerative arthritis of the right shoulder. The Veteran reported stiffness of his right shoulder which he stated he treated with naproxen or tramadol. The Veteran demonstrated flexion of the right shoulder to 180 degrees, abduction to 155 degrees, external rotation to 90 degrees, and internal rotation to 75 degrees with no objective pain on motion and no additional limitation of motion upon repetitive-use testing. It was noted the Veteran's functional loss was less movement than normal in the right shoulder. The Veteran had pain on palpation of the right shoulder. Muscle strength testing was normal. There was no evidence of ankylosis, rotator cuff conditions, instability, clavicular conditions, or joint replacement. X-rays indicated the Veteran had degenerative arthritis. The Veteran's right shoulder affected his ability to work in that he could only lift, push, or pull no more than 15 pounds and had difficulty with over-head work with his right arm. The Veteran did not report flare-ups, pain, weakness, fatigability, or incoordination during range of motion testing, to include repetitive range of motion testing. 

With consideration of the above, the Board finds that an initial compensable rating prior to June 3, 2014 is not warranted as there is no objective evidence of limitation of motion. While the July 2009 VA examination noted that the Veteran had been diagnosed with degenerative arthritis of the shoulder, upon range of motion testing the Veteran exhibited the full range of motion with no pain on motion. A higher rating of 10 percent under Diagnostic Code 5003 would require some objective evidence of limitation of motion or pain on motion and a higher rating of 20 percent under Diagnostic Code 5201 would require limitation of motion to the shoulder level.  

The Veteran is also not entitled to a rating in excess of 10 percent for his right shoulder disability from June 3, 2014. The Veteran was noted to have limitation of motion in the right shoulder in the June 2014 examination and x-ray evidence of degenerative joint disease (arthritis); however there is no evidence that the Veteran had limitation of motion to the shoulder level as required for a 20 percent rating. Therefore the Veteran is entitled to a 10 percent rating and no more. 
The Board finds that the Veteran's service-connected right shoulder disability does not meet the criteria, under Diagnostic Codes 5003 and 5200 to 5203, necessary for an increased evaluation for the entire appeal period. Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected right shoulder disability as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes.

Bilateral Knee Disability

The Veteran's bilateral knee disability is currently rated as 10 percent disabling prior to June 3, 2014 under Diagnostic Code 5003 and as 10 percent disabling in each knee from June 3, 2014, under Diagnostic Code 5010.

Diagnostic Codes 5256 through 5263 are applicable for knee and leg disabilities.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg. A noncompensable rating is assigned when flexion is limited to 60 degrees. 10 percent rating is assigned when flexion is limited to 45 degrees. A 20 percent rating is assigned when flexion is limited to 30 degrees. A 30 percent rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a (2013).

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg. A noncompensable rating is assigned when extension is limited to 5 degrees. A 10 percent rating is assigned when extension is limited to 10 degrees. A 20 percent rating is assigned when extension is limited to 15 degrees. A 30 percent rating is assigned when extension is limited to 20 degrees. A 40 percent rating is assigned when extension is limited to 30 degrees. A 50 percent rating is assigned when extension is limited to 45 degrees. Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOPGCPREC 9-2004 (September, 2004).

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. Id.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities. However, these criteria do not allow for ratings in excess of 10 percent, or the objective evidence of record does not contain any of the relevant findings: ankylosis of the knee (rated under Diagnostic Code 5256); recurrent subluxation or lateral instability of the knee (rated under Diagnostic Code 5257); dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint (rated under Diagnostic Code 5258); removal of semilunar cartilage (rated under Diagnostic Code 5259); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263). 38 C.F.R. § 4.71a. Therefore, ratings under these Diagnostic Codes are not applicable.

Prior to June 3, 2014

The Veteran was initially afforded a VA general medical examination in July 2009. The Veteran reported pain at 4/10 after yard work, running for 30 minutes, or using stairs. There was no evidence of swelling, heat, redness, stiffness, weakness, instability, or lack of endurance. There was also no evidence of giving-out or locking. There was some evidence of popping in the left knee, but no evidence of crepitus, effusion, tenderness, guarding, abnormal movement, spasm, or pain on motion. The Veteran's range of motion was flexion to 140 degrees and extension to 0 degrees. There was no varus or valgus deformity or laxity. Lachman's, Drawer, and McMurray's tests were all negative. X-rays taken in association with the examination noted joint space narrowing bilaterally. The Veteran was diagnosed with left and right knee degenerative arthritis. 


From June 3, 2014

The Veteran was afforded a VA examination in June 2014. The Veteran was diagnosed with degenerative arthritis of the bilateral knees. The Veteran reported stiffness in his knees and difficulty going up and down stairs. The Veteran exhibited bilateral knee flexion of 120 degrees and extension of 0 degrees with no objective evidence of pain on motion or additional functional loss with repetitive-use testing. The Veteran's functional loss was noted to be less movement than normal. There was pain on palpation. Muscle strength was normal. There was no evidence of joint instability, subluxation, meniscal conditions, or joint replacement. The Veteran did not use assistive devices. X-rays indicated that the Veteran had degenerative arthritis. The impact of the Veteran's knee disability on his work was that he could only walk for 50 yards before stopping to rest, could only climb one flight of stairs at a time, could not climb a ladder, could not kneel or squat, could only stand for 15 minutes at a time and could only sit for 60 minutes at a time. Finally the examiner noted there were no flare-ups, pain, weakness, fatigability, or incoordination during range of motion testing, to include on repetitive-use testing. 

With consideration of the above, the Board finds that a 10 percent rating for each knee is warranted prior to June 3, 2014. The July 2009 VA examination noted that the Veteran had degenerative joint disease of the right and left knee. The Veteran is entitled to 10 percent for each knee under Diagnostic Code 5003, not just 10 percent bilaterally. The Veteran is not entitled to more than 10 percent as there is no evidence of occasional incapacitating exacerbations, flexion limited to 30 degrees, or extension limited to 15 degrees. 

The Veteran is also not entitled to a rating in excess of 10 percent for his right and left knee from June 3, 2014. Again, the Veteran is not entitled to more than 10 percent as there is no evidence of occasional incapacitating exacerbations, flexion limited to 30 degrees, or extension limited to 15 degrees. Therefore the Veteran is entitled to a 10 percent rating in each knee from June 3, 2014, and no more. 

The Board finds that the Veteran's service-connected right and left knee disabilities do not meet the criteria, under Diagnostic Codes 5003, 5010 or 5256-5263, necessary for an increased evaluation from June 3, 2014. The Veteran is, however, entitled to 10 percent for each knee prior to June 3, 2014. Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected right and left knee disabilities as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disabilities to warrant consideration of alternate rating codes.

The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993). Determining the severity of the Veteran's disability must be done by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran is not shown to have any specialized medical training in this regard. As discussed above, none of the competent medical evidence of record supports a higher rating than is herein assigned.

Finally, in making this determination, the Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). However, the functional loss due to pain has already been considered in the Veteran's currently assigned ratings.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet.App. 589 (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet.App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The rating criteria for the Veteran's currently assigned ratings contemplate his level of symptomatology. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013). Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.
When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). The preponderance of the evidence in this case is against the Veteran's claims for a higher disability rating than those which is currently assigned.

ORDER

An initial compensable rating for a right shoulder disability prior to June 3, 2014, is denied.

An initial rating, in excess of 10 percent, for right shoulder disability from June 3, 2014, is denied.

An initial rating of 10 percent for right knee degenerative joint disease, prior to June 3, 2014, is granted.

An initial rating of 10 percent for left knee degenerative joint disease, prior to June 3, 2014, is granted.

An initial rating, in excess of 10 percent, for right knee degenerative joint disease from June 3, 2014, is denied.

An initial rating, in excess of 10 percent, for left knee degenerative joint disease, from June 3, 2014, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


